—Appeal from a judgment of the Supreme Court (Demarest, J.), entered April 19, 1999 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
*639Petitioner, a prison inmate, challenges the determination finding him guilty of possessing a controlled substance on two separate occasions. Supreme Court determined that the Hearing Officer afforded petitioner his due process rights and, subsequently, dismissed the petition. We affirm. Petitioner’s conditional right to call witnesses was not abridged since his potential witnesses’ testimony was not relevant as it did not relate to petitioner’s innocence or serve to mitigate his guilt (see, Matter of Konigsberg v Selsky, 255 AD2d 702). Accordingly, the record, reviewed as a whole, shows that petitioner was afforded his due process rights and, therefore, his remaining contentions are without merit.
Cardona, P. J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.